IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-20,058-25


                       EX PARTE CURTIS RAY GOODIE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 928493-E IN THE 248TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to aggravated sexual assault and was sentenced to fifteen years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       In his first ground for review in this application, Applicant alleges that he is being improperly

required to comply with sex offender conditions of parole in a different case based on his conviction

in this case, despite having discharged his sentence in this case. In his second ground, Applicant

alleges that the DNA linking him to this offense was unlawfully collected and entered into a DNA

database as a result of an error in the judgment from a previous case.
                                                                                                  2

       This Court has reviewed Applicant’s first ground for review and determined that it is without

merit. Therefore, Applicant’s first ground is denied. Applicant’s second ground for review is barred

by Article 11.07, Section 4 of the Texas Code of Criminal Procedure, and is dismissed.




Filed: May 18, 2022
Do not publish